FILED
                              NOT FOR PUBLICATION                            OCT 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HONGQING LI,                                      No. 11-73320

               Petitioner,                        Agency No. A099-716-549

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Hongqing Li, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Shrestha v. Holder, 590 F.3d
1034, 1039-40 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s denial of Li’s asylum claim

based on the vague and equivocal testimony the agency noted, and based on Li’s

failure to corroborate his address when given the opportunity. See id. at 1048

(adverse credibility determination was reasonable under the “totality of

circumstances”); see also Ren v. Holder, 648 F.3d 1079, 1094 (9th Cir. 2011)

(petitioner’s corroborating evidence did not compel the finding that he met his

burden of proof). We lack jurisdiction to consider Li’s contention regarding his

attorney’s efforts to obtain corroborating evidence in proceedings before the IJ

because Li failed to raise this issue before the BIA. See Barron v. Ashcroft, 358
F.3d 674, 678 (9th Cir. 1995).

      Li does not challenge the BIA’s determination that he waived his

withholding of removal and CAT claims.

      Finally, we lack jurisdiction to consider any ineffective assistance of counsel

claim that Li raises. See Liu v. Waters, 55 F.3d 421, 426 (9th Cir. 1995) (requiring




                                          2                                   11-73320
exhaustion of ineffective assistance of counsel claim via a motion to reopen before

the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   11-73320